646 F.2d 193
In re ALL MEDIA PROPERTIES, INC., Debtor.ALL MEDIA PROPERTIES, INC., Appellant,v.David M. BEST et al., Appellees.In re ARTLITE BROADCASTING COMPANY, Debtor.ARTLITE BROADCASTING COMPANY, Appellant,v.FIRST MARKETING GROUP, Appellees.
No. 80-1878.
United States Court of Appeals,Fifth Circuit.

Unit A
May 28, 1981.
Appeal from the United States Bankruptcy Court for the Southern District of Texas, Edward H. Patton, Jr., Bankruptcy Judge.
Reynolds, Allen & Cook, Stanley B. Binion, K. Charles Peterson, James M. McGraw, Houston, Tex., for appellants.
Minter & Mahon, Alister B. Mahon, Charles E. Long, Sheinfeld, Maley & Kay, Arthur L. Moller, Houston, Tex., for Best et al.
Thomas A. Adams, III, Katy, Tex., for First Marketing Group, Inc.
Before THORNBERRY, COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the Memorandum Opinion of Bankruptcy Judge E. H. Patton, Jr., reported at 5 B.R. 126 (Bkrtcy., 1980).


2
AFFIRMED.